DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Summary
This is the response to the communication filed on 03/22/2021.
Claims 15, 25-26, 29, 32 and 35-37 remain pending in the application.

Allowable Subject Matter
Claims 15, 25-26, 29, 32 and 35-37 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 15, the prior art does not disclose or make obvious the limitation “at least one of the segments extending on the first plate non-orthogonally relative to an edge of one of the second plates, the edge proximate to the at least one of the segments relative to the other edges of the one of the second plates, and the at least one of the segments and the at least one other of the segments extending in a triangular pattern on the first plate non-orthogonally relative to the edge of the one of the second plates” in context of the remaining limitation of claim 15. 
Regarding claim 32, the prior art does not disclose or make obvious the limitation “a first segment of the plurality of segments extending on the first plate non-orthogonally and non-parallel relative to the edge of the second plate or the third plate, and the first segment and a second segment of the plurality of segments extending in a triangular pattern on the first plate non-orthogonally relative to the edge of the second plate or the third plate” in context of the remaining limitation of claim 32.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BACH T DINH whose telephone number is (571)270-5118.  The examiner can normally be reached on Mon-Friday 8:00 - 4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on (571)-272-1307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BACH T DINH/Primary Examiner, Art Unit 1726                                                                                                                                                                                                        03/23/2021